TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00269-CV



       Texas Department of Health, Eduardo Sanchez, and Richard Bays, Appellants

                                                 v.

                                   Geraldine Harris, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
          NO. GN101397, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties to this appeal have informed us that they have settled their differences,

but that administrative processes must be completed before the agreement can be effectuated and this

cause dismissed.

               We abate this appeal so that the parties can effectuate their agreement. By September

12, 2005, the parties should either move to reinstate this cause for purposes of disposing of this

appeal or provide a report explaining the status of the case.




                                              Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Filed: May 17, 2005